DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-15 are pending.
Claim 1 and 3-15 (now claims 1-14) are allowed.
Claim 2 is canceled.

Response to Amendment
Claim Rejections - 35 USC § 112
The rejection of claims 4 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is withdrawn due to the amendment to claims 4 and 5 filed December 2, 2021.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, and 4-9 under 35 U.S.C. 103 as being unpatentable over Morr et al. (WO 2006024502 A2, the original document pages 1-20 and English translated pages 1-8) is withdrawn due to the amendment to claim 1 filed December 2, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert A. Migliorini on February 4, 2022.
The application has been amended as follows: 
a)	in claim 4 line 2 change the text “ofthe” to “of the”.
b)	in claim 6 change the text “formulaof” to “formula of”.
c)	in claim 7 change the text “formulaof” to “formula of”.
d)	in claim 10, line 2 change the text “thesteps” to “the steps”.
e) 	in claim 12, line 1 change the text “methods” to “method”.
f)	in claim 15, line 2 change the text “theextended” to “the extended”.

Allowable Subject Matter
Claims 1 and 3-15 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699